Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
1.	This communication is in response to applicant's 02/14/2022 Amendment in the application of Freda et al. for the "METHODS AND APPARATUS FOR EFFICIENT POWER SAVING IN WIRELESS NETWORKS" filed 02/01/2019.  This application is a national stage entry of PCT/US17/45033, International Filing Date: 08/02/2017 which Claims Priority from Provisional Application 62373130, filed 08/10/2016; Provisional Application 62416404, filed 11/02/2016; Provisional Application 62441804, filed 01/03/2017; Provisional Application 62453372, filed 02/01/2017; Provisional Application 62474665, filed 03/22/2017.  This application is a Request for Continued Examination (RCE) under 37 C.F.R. 1.114 filed on 09/14/2021.  The amendment and response have been entered and made of record.  Claims 31-36, 38-42, 44-49, 51-53 are pending in the present application. 

2.          Applicant’s remarks and argument to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 103 as discussed below.  Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.

3.           In response to Applicant’s argument that the reference does not teach or reasonably suggest the functionality upon which the Examiner relies for the rejection.  The Examiner first emphasizes for the record that the claims employ a broader in scope than the Applicant’s required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999), and In re American Academy of Science Tech Center, 2004 WL 1067528 (Fed. Cir. May 13, 2004). Any term that is not clearly defined in the specification must be given its plain meaning as understood by one of ordinary skill in the art. See MPEP 2111.01. See also In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003), Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003).  The interpretation of the claims by their broadest reasonable interpretation reduces the possibility that, once the claims are issued, the claims are interpreted more broadly than justified. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). Also, limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the failure to significantly narrow definition or scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. 

4.      In response to Applicant’s argument that there is no suggestion to combine the references, i.e., Park et al. (US#10,925,079) in view of Xiong et al. (US#10,966,283) as proposed in the office action.  The Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).   It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 

	Claim Objections
5.       Claims 31, 34, 36, 38, 39, 51 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), configured to”, to be performed are required (not optional).

6.      Claims 44, 48, 49 are objected to because of the following informalities:  Claims 44, 48, 49 depend on the canceled claim 43.  For examination purpose, the Examiner assumes claims 44, 48, 49 depend on claim 42.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

9.      Claims 31-36, 42, 44-49, 51-53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al. (US#10,925,079) in view of Xiong et al. (US#10,966,283).
	Regarding claim 31, the references disclose a novel system and apparatus for scheduling an uplink signal and a downlink data channel in wireless networks, according to the essential features of the claim.  Park et al. (US#10,925,079) discloses a Wireless Transmit/Receive Unit (WTRU) comprising a transceiver and a processor (see Figs. 7-8 for the structure of BS/WTRU), which are configured to: receive configuration information identifying groups of search spaces associated with a control resource set (Figs. 5-6; Col. 3; lines 32-39: scheduling the uplink signal and the downlink data channel by a user equipment based on the configured scheduling information); monitor, according to the configuration information, a first group of the search
spaces for a first physical downlink control channel (PDCCH) transmission (Fig. 4; Col. 9, lines 1-30); receive the first PDCCH transmission via the monitored first group of the search spaces, the first PDCCH transmission including DCI indicating information indicating a second group of the search spaces for monitoring by the WTRU for a second PDCCH transmission (Fig. 1; Col. 10, lines 30-67: a control resource set (CORESET) or a search space, which is configured for transmitting a DL control channel PDCCH); wherein the transceiver and the processor are configured to monitor only one of the first and second groups of the search spaces at a time  (Fig. 1; Col. 10, lines 30-67: the DCI transmitted through a CORESET or a search space may be configured for each CORESET or search space configured for a UE).
However, Park et al. references does not disclose expressly wherein the configuration information associated with a particular search space/CORESET.  In the same field of endeavor, Xiong et al. (US#10,966,283) teaches in Fig. 5 a block diagram 575 illustrated of advanced Col. 6, line 58 to Col. 8, line 46: advanced physical uplink control channel (xPUCCH) resource values for xPUCCH resource allocation).  It’s also noted that in a wireless communications technology, such as 5G, the configuration of a downlink bandwidth part (BWP) may include at least one CORESET. The WTRU may be configured with a default BWP e.g., used when performing initial system access or when performing a recovery procedure for a given cell or carrier.  The WTRU may be configured with one or more CORESETs. A CORESET may consist of a number of resource blocks in the frequency domain and a number of symbols in the time domain (e.g., 1, 2 or 3 symbols). A physical downlink control channel (PDCCH) may be associated with a CORESET. The WTRU may receive downlink control signaling (DCI) on a CORESET.
Regarding claim 32, the reference further teach wherein receiving the DCI includes information indicating a processing state of the WTRU (Park et al.: Col. 10, lines 30-67). 
Regarding claim 33, the reference further teach wherein the configuration information identifying the groups of the search spaces associated with the CORESET included a Radio Resource Control (RRC) message that configures multiple processing states in the WTRU from which the configured processing state is selected (Xiong et al.: Fig. 1, Col. 4, lines 53-67).
Regarding claim 34, the reference further teach wherein to monitor the first group of the search spaces for the first PDCCH transmission using any of: (1) the CORESET or (2) a type of Xiong et al.: Figs. 4, 5; Col. 6, lines 58 to Col. 7, line 12, Col. 9, lines 1-30\ & Col. 11, lines 47-53).
Regarding claim 35, the reference further teach wherein the CORESET comprises any of: one or more control channel elements, one or more search spaces, and one or more aggregation levels (Xiong et al.: Fig. 8, Col. 11, line 60 to Col. 12, line 54).
Regarding claim 36, the reference further teach wherein the determine the processing state based on a scheduling activity; wherein the scheduling activity comprises one or more scheduling events based on any of: (1) reception of dynamic scheduling information as part of DCI, (2) semi-statically configured scheduling information, (3) autonomous transmissions of the WTRU, (4) new data becoming available for transmissions, or (5) a change in rate of the one or more scheduling events (Xiong et al.: Col. 3, lines 13-36, Col. 6, libes 48-57 & Col. 8, lines 26-46).
Regarding claim 51, the reference further teach wherein the transceiver and the processor are configured to receive the second PDCCH transmission via the monitored second group of search spaces (Xiong et al.: Fig. 8, Col. 11, line 60 to Col. 12, line 54).
Regarding claims 42, 44-49, 53, they are method claims corresponding to the apparatus claims 31-36, 51 above.  Therefore, claims 42, 44-49, 53 are analyzed and rejected as previously discussed with respect to claims 31-36, 51.
One skilled in the art would have recognized the need for effectively and efficiently scheduling an uplink signal and a downlink data channel in wireless networks, and would have applied Xiong’s novel use of the advanced physical uplink control channel (xPUCCH) resource index to designate one or more physical resources for transmission of the xPUCCH into Park’s scheduling an uplink signal and a downlink data channel.  Therefore, It would have been obvious .
Allowable Subject Matter
10.	Claim 38 is objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form and including all of the limitations of the base claims and any intervening claims. 
	Claims 39-41, 52 depend on claim 38. 

11.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein determine to transition from a first processing state to a second processing state based on at least one condition, wherein the at least one condition includes reception of a message from a network entity, wherein the message indicates at least one of: an index associated with the second processing state to be configured, a predefined time at which to transition to the second processing state, configuration parameters defining a set of actions and/or behavior in the second processing state, and a time difference between a time at which the message is received and a time at which the transition associated with the second processing state is to occur, as specifically recited in the claim.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's is indicated in PTO form 892.
13.        Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

14.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION THIS ACTION IS MADE FINAL.  See MPEP ' 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Gregory Sefcheck, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
	
16.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
Mar. 07, 2022
/MAN U PHAN/Primary Examiner, Art Unit 2477